DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/10/2022 has been entered. Claim 34 is cancelled. Claims 1-33 and 35 are pending in this instant application.  Claims 5, 7, 9, and 18 are withdrawn. Claims 1-4, 6, 8, 10-17, 19-33, and 35 are currently under examination.   

Priority
This application is a 371 of PCT/EP2018/069440 filed on 07/17/2018, which claims benefit of US Provisional Application No. 62/533,370 filed on 07/17/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/533,370, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1-4, 6, 8, 10-17, 19-33, and 35 recite “polyester A in at least one copolymer according to (a) or (b) is poly(ꜫ-caprolactone-co-lactide) (PCLA)”, “said polyester A in the other copolymer(s), which is not the at least one copolymer according to (a) or (b) that contains PCLA”, “said polyester A in the other copolymer(s) is PLA”, “meloxicam, acetaminophen .

Withdrawn Claim Objections/Rejections
The rejection of claims 1, 3, 6, 10-12, 14, 15, 17, 21, 22, 24-26, 28, and 30-34 because of improper recitation, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 09/09/2021, is withdrawn in view of amended claims 1, 3, 6, 10-12, 14, 15, 17, 21, 22, 24-26, 28, and 30-33, and cancelled claim 34.
Note: The statement “The recitations “A biodegradable” in the beginning of claims 2-4, 6, 8, 10-17, and 19-32, and “A method” in the beginning of claim 34… MPEP 608.01(n) [R-10.2019][IV. CLAIM FORM AND ARRANGEMENT].”, as set forth on page 5 of the Non-Final Rejection mailed on 09/09/2021, is withdrawn in view of amended claims 2-4, 6, 8, 10-17, and 19-32, and cancelled claim 34.
The rejection of claims 1-4, 6, 8, 10-17, and 19-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-8 of the Non-Final Rejection mailed on 09/09/2021, is withdrawn in view of amended claims 1, 2, 4, 6, 8, 10, 16, 19, 20, 23, 27, 29, 30, 32, and 35, and cancelled claim 34. Claims 3, 11-15, 17, 21, 22, 24-26, 28, 31, and 33 depend from or rely on claim 1 composition.

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites the limitation "the other copolymer(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “claim 1,” (line 2) to “claim 6”.
The term "small solid particles" (line 3) in claim 11 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the Objection section of Non-Final Rejection mailed on 09/09/2021, the term “small particles” was suggested because the term was defined as “that are not injectable due to their size” in the specification. Alternatively, the word “small” can be deleted to become “solid particles”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10-17, 19-33, and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over Gaudriault (US 2012/0172454, published on July 5, 2012, hereinafter referred to as Gaudriault ‘454) in view of Petit et al. (US 2015/0165042, published on June 18, 2015, hereinafter referred to as Petit ‘042).
With regard to structural limitations “a biodegradable drug delivery (or an injectable liquid, elected) composition comprising a mixture of at least two block copolymers (or three different block v-Bw-Ax (or PLAv-PEGw-PLAx, elected), wherein v and x are each the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x; (b) one or more biodegradable diblock copolymer (or an amount of 1% to 57% (w/w%)) having the formula: Cy-Az (or mPEGy-PLAz, elected), wherein y and z are each the number of repeat units with y ranging from 2 to 250 and z ranging from 1 to 3,000; wherein A is a polyester, B is polyethylene glycol (or mass of 180 to 12000 g/mol) and C is an end-capped polyethylene glycol (or the polyester repeat unit to ethylene oxide molar ratio is between 0.5 to 22.3); wherein the weight ratio between (a) and (b) is 1:19 to 5:1 (or 1:5 to 3: 1); and wherein said polyester A in at least one copolymer according to (a) or (b) is poly(ꜫ-caprolactone-co-lactide) (PCLA); and (c) at least one pharmaceutically active ingredient (or hydrophobic; or ivermectin, elected; or an amount of from 0.05 % to 60% (w/w%); or further comprising at least one organic solvent or a pharmaceutically acceptable vehicle)” (claims 1-4, 6, 8, 10-17, and 19-28), and “a method comprising application of a biodegradable drug delivery composition as defined in claim 1 to a subject” (claims 33 and 35):
Gaudriault ‘454 disclosed a biodegradable drug delivery composition comprising (a) a biodegradable triblock copolymer having the formula: Av-Bw-Ax, wherein A is a polyester and B is polyethylene glycol and v, w and x are the number of repeat units ranging from 4 to 1090 and v=x or v≠x; (b) a biodegradable diblock copolymer having the formula: Cy-Az, wherein A is a polyester and C is an end-capped polyethylene glycol and y and z are the number of repeat units ranging from 3 to 237 or 7 to 371, wherein the ratio of the biodegradable triblock copolymer of (a) and the biodegradable CA diblock copolymer of (b) is 1:1 to 1:19 or 3:2 to 1:19 in said biodegradable drug composition; and (c) at least one pharmaceutically active principle. A biodegradable drug delivery composition comprising: (a) a biodegradable triblock copolymer present in an amount of 2.0% to 45% (w%/w%) of the total PLAV-PEGW-PLAX, wherein v, w and x are the number of repeat units ranging from 4 to 1090 or 6 to 1090 and v=x or v≠x; (b) a biodegradable diblock copolymer present in an amount of 8.0% to 50% (w%/w%) of the total composition having the formula: PEGY-PLAZ (or mPEGY-PLAZ) wherein y and z are the number of repeat units ranging from 3 to 237, wherein the ratio of the biodegradable triblock copolymer of (a) and the biodegradable diblock copolymer of (b) is 1:4 or 3:2 to 1:19 or 1:1 to 1:19 in said biodegradable drug composition and wherein the PEG in the diblock is end capped (or mPEG, refers to methoxy polyethylene glycol) and (c) at least one pharmaceutically active principle is present in an amount of 1 % to 20% (w%/w%) of the total composition. The biodegradable drug delivery compositions can have a lactic acid to ethylene oxide molar ratio in the composition of between 0.5 to 3.5 or 0.5 to 22.3 for the triblock copolymer and between 2 to 6 or 0.8 to 13 for the diblock copolymer. In one aspect the biodegradable drug delivery composition is an injectable liquid that when it is inserted into the body of an animal or plant becomes a hardened implant. The biodegradable drug delivery composition is prepared by (i) dissolving in an organic solvent (a) a biodegradable ABA type block copolymer and (b) a biodegradable diblock copolymer to form a polymer mixture; and (ii) adding at least one pharmaceutically active principle to said polymer mixture. The organic solvent can be present in an amount of 40% to 74% (w%/w%) of the total composition. The biodegradable drug delivery composition can further comprise a pharmaceutically acceptable carrier or vehicle (pages 36/57 to 43/57, [0010, 0016, 0018, 0022, 0025, 0029, 0035, 0082, 0085, and 0119]). The polyester in the triblock or diblock can be polylactic acid (PLA), polycaprolactone (PCL), polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA) or polyhydroxyalkanoate (PHA). The mass of the end-capped polyethylene glycol can range from 164 Da to 2,000 Da or from 100 Da to 2 kDa. The size of the polyethylene glycol chain ranges from 200 Da to 12 kDa. The polymers are present in an amount of 20% to 50% (w%/w%) of the total weight of the composition (pages 41/57 to 42/57, [0093, 0097, and 0103-0105]). The higher the lactic acid content of the triblock and diblock copolymers in comparison with the  A formulation is based on organic solution of polymers containing ivermectin. Typically, 0.4 grams of polymers, corresponding to a mix of a diblock copolymer and a triblock copolymer in defined mass ratio, were dissolved in 0.55 grams of dimethyl sulfoxide at room temperature overnight under constant magnetic stirring. The next day, 50 mg of ivermectin was added to the polymer solution and stirred until complete dissolution. Several formulations were tested in a pharmacokinetic study in rats (page 43/57, [0116 and 0117]; pages 54/57 to 55/57, [0150 and 0160]). Fig. 2 illustrates that the initial burst is reduced and the drug release curve is flattened in the combination of triblock copolymer and diblock copolymer compositions compared to the triblock copolymer composition alone (page 39/57, [0038]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gaudriault ‘454 did not explicitly disclose the limitations “said polyester A in at least one copolymer according to (a) is poly(ꜫ-caprolactone-co-lactide) (PCLA)”, required by claims 1-4, 6, 8, 10-17, and 19-35.
Petit ‘042 disclosed a composition comprising (a) an active ingredient, preferably a pharmaceutically active ingredient (b) a solvent and (c) a mixture of at least two types of tri-block copolymers of formula (1): B-A-B, wherein B stands for a hydrophobic block and wherein A stands for a hydrophilic block wherein the at least two types of B-A-B types of tri-block copolymers differ only on the type of end-group; or wherein A stands for a linear poly-(ethylene glycol) block and wherein B stands for wherein B stands for a poly (lactide-co-ꜫ-caprolactone) block, wherein at least part of the hydroxyl end-groups of the tri-block copolymer are covalently bound to a compound. A method for imaging a position within the body of a warm-blooded species comprising the steps of: injecting the above composition. Generally, the number average molecular weight (Mn) of the PEG block in the tri-block copolymer is at least 750 Da. The hydrophobic block comprising at least one, preferably at least two cyclic monomers selected from the group consisting of glycolide, lactide, ꜫ-caprolactone (pages 10/25 to 12/25, [0011, 0012, 0028-0031, 0045-0047, and 0051]). FIG. 5 illustrates that the cumulative release profile of celecoxib from the partially C6-modified PLCA-PEG-PLCA (DM 1.5) is similar in duration to the one of a blend fully C6-modified/unmodified PLCA-PEG-PLCA (75/25). However the gel prepared with the polymer mixture showed a more regular release rate over that period of time. FIG. 10 illustrates that the blend of polymers with the same tri-block copolymer structure, but with different end-groups at 100% modification (namely triiodobenzoyl-group or acetyl-group), shows longer gel stability and longer release of the same hydrophobic compound than the pure 100% acetylated version [Polymer #17 (OAc-PLCA-PEG-PLCA, squares); #17/#81 (OAc-PLCA-PEG-PLCA/I-PLCA-PEG-PLCA, 75/25, open triangles) (page 24/25, [0247 and 0253]; page 22/25, [0203]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine PLA-PEG-PLA triblock and mPEG-PLA diblock as taught by Gaudriault ‘454 with PLCA-PEG-PLCA triblock in view of Petit ‘042 to yield longer gel stability and longer release of the same hydrophobic compound. One would have been motivated to do so because (a) Gaudriault ‘454 teaches that the drug release curve is flattened in the combination of triblock copolymer and diblock copolymer compositions compared to the triblock copolymer alone, and (b) Petit ‘042 teaches that the gel prepared with a blend fully C6-modified/unmodified PLCA-PEG-PLCA (75/25) showed a more regular release rate over the single partially C6-modified PLCA-PEG-PLCA (DM 1.5). The blend of polymers with the same tri-block copolymer structure (OAc-PLCA-PEG-PLCA/I-PLCA-PEG-PLCA, 75/25) shows longer gel stability and longer release of the same hydrophobic compound than the pure 100% acetylated version (OAc-PLCA-PEG-PLCA), described above. Thus, one of skill in the art would have a reasonable expectation that by combine PLA-PEG-PLA triblock and mPEG-PLA diblock as taught by Gaudriault ‘454 with PLCA-PEG-PLCA triblock in view of Petit ‘042 to yield longer gel stability and longer release of the same hydrophobic compound, one would achieve Applicant’s claims 1-4, 6, 8, 10-17, 19-33, and 35. “In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)”. See MPEP § 2144.06 [R-08.2012] [I].
The composition or method of Gaudriault ‘454 in view of Petit ‘042 meets all structural limitation of claimed composition or method and would carry the same properties or would achieve the 

Applicant’s Arguments/Remarks filed on 01/28/2022 have been fully considered. Applicant argued “paragraph [0116] of Petit that the compositions disclosed therein are aqueous - the example compositions are reconstituted in phosphate-buffered saline (PBS), for instance. In contrast, the compositions of Gaudriault, as exemplified therein, all comprise an organic solvent. This is one reason why the skilled person would not seek to combine the teachings of Gaudriault and Petit… Petit teaches that the effect of longer gel stability and longer release of the hydrophobic compound is associated with specific blends of end-modified and non-end-modified tri-block copolymers. In contrast, the compositions of Gaudriault are in situ forming depot compositions… Moreover, they would have no reasonable expectation of success in combining the polymers of Petit with those of Gaudriault” (p. 12 of 14, para. 2 and 4; p. 13/14, para. 1).
In response, these arguments are found not persuasive because of the following reasons. The organic solvent of Gaudriault ‘454 overlaps with the scope of the solvent of Petit ‘042, including water-soluble DMSO. In response to applicant's argument that “Petit teaches that the effect of longer gel stability and longer release… no reasonable expectation of success”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). To overcome the obviousness rejection, Applicant may recite specific solvent(s) that yield(s) unexpected results or properties, compared with other solvent(s). Alternatively, the closed transitional phrase “consists of” or “consisting of” may be used to limit specific solvent(s) and to exclude other solvents, which are also taught or suggested by the references. Any amendment after Final may not be entered if new issue arises and/or extensive search is needed. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8, 10-17, 19-33, and 35 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 11-17, and 19-35 of copending Application No. 16/631,586 (Applicant/Assignee: MEDINCELL, the claim set of 01/16/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘586 claims “A biodegradable drug delivery composition comprising: (i) a mixture of at least three different block copolymers… (a) at least one biodegradable triblock copolymer having the formula: Av-Bw-Ax, wherein v and x are the number of repeat units ranging from 1 to 3,000 and w is the number of repeat units ranging from 3 to 300 and v=x or v≠x; (b) at least one biodegradable diblock copolymer having the formula: Cy-Az, wherein y and z are the number of repeat units with y ranging from 2 to 250 and z ranging from 1 to 3,000; wherein A is a polyester, B is polyethylene glycol and C is an end-capped polyethylene glycol; wherein the weight ratio between (a) and (b) is 1:19 to 5:1; and wherein said polyester A in at least one copolymer according to (a) or (b) is poly(lactide-co-glycolic acid) (PLGA); and (c) at least one pharmaceutically active ingredient” (claim 1), “A is selected from the group of a v-PEGw-PCLAx… (b) a biodegradable di block copolymer having the formula: mPEGy-PCLAz… z ranging from 1 to 3,000” (claim 9), which read on claims 1-4, 6, 8, and 10. Also, claims 11-17, 19-33, and 35 of this instant application read on claims 11-17 and 19-35 of Appl. ‘586, respectively.
Thus, claims 1-4, 6, 8, 10-17, 19-33, and 35 of this instant application encompass or overlap with claims 1, 4, 6, 9, 11-17, and 19-35 of Appl. ‘586. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Remarks filed on 01/28/2022 have been fully considered. Applicant argued “the objection [obviousness-type double patenting rejection] be held in abeyance until the claims are deemed patentable” (p. 12 of 14, para. 2 and 4; p. 13/14, para. 1).
In response, the double patenting rejection is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623